DETAILED ACTION
Application 16/123218, “METHOD OF EXTENDING CYCLE-LIFE OF A LITHIUM METAL SECONDARY BATTERY”, was filed on 9/4/18, and is a CIP of application 16/014623 filed on 6/21/18.  
This Office Action on the merits is in response to claims and amendments as filed on 4/30/21.

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed on 4/30/21 have been fully considered, but are moot in view of the new ground(s) of rejection necessitated by amendment. 
It is noted that Suzuki teaches the elastomer being at least styrene-butadiene rubber which is among the claimed species, and Yushin teaches the ion-conducting material being at least sulfide-type ion-conducting material which is among the claimed species.  See rejections to follow for more detail.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-11, 15-19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee’185 (US 2019/0058185), Viner (US 2019/0088958) and Suzuki (USP 6475678). 
Regarding claims 1, 5, 9-11, 15-19 and 25, Lee’185 teaches a method comprising implementing two anode-protecting layers (Figure 2 items 120, 130) between an anode active material layer (item 110) and a porous separator/electrolyte (paragraph [0089]), wherein said two anode-protecting layer comprise:
a)    a first anode-protecting layer (item 130) having a thickness from 1 nm to 100 micrometers (paragraph [0054]) and comprising a lithium ion conducting material (paragraph [0041]); and 
b)    a second anode-protecting layer (item 120) in physical contact with said first anode-protecting layer (see Figure 2), having a thickness from 1 nm to 100 micrometers (paragraph [0052]) and comprising a composite including an ionically conductive polymer and conductive reinforcement material [carbon nanotube] (paragraph [0041]).   

The requirement that the method is a method of improving cycle-life on a lithium metal secondary battery contained in the preamble is found to be a non-limiting statement of intended purpose.  For completeness of record, it is noted that Lee’185 teaches the same or a similar lithium metal secondary battery life cycle improvement (paragraph [0013]).

Claim 1 further requires that the conductive reinforcement material of the second anode-protecting layer [i.e. the carbon nanotubes of Lee’185 layer 120] is included at greater than 20% to 50% by weight.
This range of 20% to 50% is not expressly taught by Lee’185; however, Lee’185 does teach that the reinforcement material [carbon nanotubes] may be included at 0.5 to 20% by weight as a preferred range, and further teaches that “[w]hen the carbon nanotubes are included too much compared to the above-mentioned range, interfacial resistance may increase, and when the carbon nanotubes are included too little, mechanical strength of the protective layer may decrease” (paragraph [0068]).  
Thus, the preferred range taught by Lee’185 does not overlap the claimed range of “greater than 20% to 50%”, but is infinitely close to the claimed range because 20% is infinitely close to “greater than 20%”.  As described in MPEP 2144.05 I, “a prima facie case of obviousness [may] exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, particularly in cases where the ranges are so close that a skilled artisan would have expected them to yield substantially the same properties. In this case, Lee’185 teaches an upper limit on the most preferred reinforcement material weight percent of 20 %, whereas claim 1 recites a claimed range 
Moreover, applicant’s specification teaches that conductive reinforcement material may be included at 0.1 to 50 wt % to yield desirable results, (see instant publication at paragraph [0025]; as-filed specification at p7:22-26), meaning that the range suggested by applicant as desirable overlaps with the range disclosed by Lee’185. Therefore, a skilled artisan at the time of invention would have expected substantially the same properties to be achieved by the range disclosed by Lee’185 [0.5 to 20 wt %] and at least the lower portion of the instantly claimed range [above 20% to 50%].  Accordingly, the Lee’185 disclosed reinforcement material range is found to be close enough to the claimed range to support a prima facie case of obviousness.
Alternatively, as previously described Lee’185 paragraph [0068] teaches that increasing the carbon nanotube [reinforcement material] content increases mechanical strength, but that increasing above 20 % may increase interfacial resistance.  Thus one having ordinary skill in the art would appreciate that including reinforcement material at greater than 20% would improve the structural support and therefore be motivated to do so with a general expectation of success that strength may be increased, with a possible downside of increased interfacial resistance, making optimization at values extending above 20% and into the claimed range prima facie obvious.  

Lee’185 further teaches that the layers 130 and 120 each have ionic conductivity (paragraph [0041]), but does not expressly teach that either layer has a lithium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm when measured at room temperature.  
However, the claimed conductivity ranges represent, or substantially overlap with, the ranges conventionally understood to embody good ionic conductivity.  For example, in the battery art, Viner teaches a protective layer having ionic conductivity ranges substantially overlapping that claimed (see paragraphs [0033, 0054]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure first and second anode-protecting layers to have conductivity values lying within the claimed range for the benefit of ensuring adequate ionic conductivity as was known in the art at the time of invention.  

Lee’185 does not expressly teach that the polymeric material of the second anode protecting layer (Lee’185 layer 120) comprises an elastomer having a fully recoverable tensile elastic strain, as claimed.
In the battery art, Suzuki teaches an ionically conductive elastomer (c3:23-25) intended to be disposed between positive and negative electrodes, the rubber elasticity of the ionically conductive elastomer beneficially leading to increased performance, resistance to breakage, uniformity, and current distribution (c6:4-14, c7:41-54).  Suzuki further teaches that these desirable properties persist even under the compressive strain generated by a battery case (c7:41-43).  Suzuki further teaches the elastomer being selected from among the materials recited in claim 1 (e.g. “styrene-butadiene rubber”, c8:59-c9:19).

The cited art is silent as to a teaching that such a composite layer will have a tensile strain of the claimed value; however, strain recovery is an expected characteristic of elastomeric materials; therefore, a strain recovery the same or substantially equivalent to that claimed would have been expected of the prior art composite layer which is based on a flexible elastomeric material.

The materials recited in claims 5, 15, 16, 17-19, 25 are the same or substantially the same as those cited in the prior art and thus do not distinguish the claimed invention from the prior art. (Lee’185 [0089] liquid electrolyte; Lee’185 [0015] carbon nanotube; Lee’185 [0083] lithium cobalt oxide; Suzuki at c8:59-c9:19 for elastomer). 
The deposition/stacking sequence described in claims 9-11 is found to be a matter of obvious design choice considering that the selection of any order of performing processing steps is prima facie obvious, absent new or unexpected results associated with the steps (MPEP 2144.04 IVC).  In this case, the product produced is substantially the same regardless of order of manufacture, thus the selection of any order is prima facie obvious.
The ionically conductive elastomer including 0.1 to 40% of the ion conductivity enhancing species recited in claims 12 and 15 is suggested by the species of Lee’185 .  

Claims 3-4, 6-8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee’185 (US 2019/0058185), Viner (US 2019/0088958), Suzuki (USP 6475678) and Yushin (US 2015/0064568).
Regarding independent claims 6 and 7, and dependent claim 3-4, 8 and 12-14, the cited art remains as applied to claim 1.  Lee’185 does not expressly teach that the ion conductive materials contains 0.1 to 40% of the recited inorganic ion conductive species recited in the claims.
In the battery art, Yushin teaches that the ion conductivity of battery components may be increased by including ion conductive species such as those claimed, which have donor metal ions for increasing ion conductivity (paragraphs [0008-0009]; “LiCl… LiNO3” at paragraph [0034]; see also “metal sulfide… such as Li2S” at paragraph [0059]).  Yushin further teaches that the amount of additive can be determined based on the amount of lithium needed to provide a desired capacity (paragraph [0012]) making the concentration added a result-effective variable obvious to optimize in accordance with MPEP 2144.05.
Thus, the modification of Lee’185 to include an inorganic ion conduction improving additive at the claimed concentration range is found to be prima facie obvious in view of Yushin.  

Claims 3-4, 6-8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee’185 (US 2019/0058185), Viner (US 2019/0088958), Suzuki (USP 6475678) and Lee’567 (US 2016/0329567).
Regarding independent claims 6 and 7, and dependent claim 3-4, 8 and 12-14, the cited art remains as applied to claim 1.  Lee’185 does not expressly teach that the ion conductive materials contains 0.1 to 40% of the recited inorganic ion conductive species recited in the claims.
In the battery art, Lee’567 teaches that a protective layer may be provided with an inorganic particle such as lithium carbonate Li2CO3 or the lithium sulfide Li3S4 (paragraph [0088]) at 1 to 40 parts by weight (paragraph [0096]) for the benefit of improving mechanical properties of the layer without deterioration in ionic conductivity (paragraph [0088]).  Lee’567 further teaches that the protective layer may include a lithium salt such as LiClO4 for the benefit of improving ionic conductivity of the layer (paragraphs [0051-0052]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to include a solid state ion-conducting material such as those claimed for the benefit of improving ionic conductivity and/or mechanical properties of the protective layer.  Moreover, it would have been obvious to include material in the claimed range of 0.1 to 40% as in claim 12, since this range substantially overlaps with the range suggested by Lee’567 and the concentration would be understood as an obvious to optimize result effective variable which influences ionic conductivity and mechanical properties of the protective layer.


Claims 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee’185 (US 2019/0058185), Viner (US 2019/0088958), Suzuki (USP 6475678) and Takeyama (US 2011/0143211).
Regarding claim 20-26, Lee’185 does not expressly teach that the inorganic material of the cathode active material may be a species selected from each of the listed Markush groups.
However, each of the listed Markush groups represent known types of inorganic material useful as cathode active material for lithium battery applications.  For example, in the energy storage device art, Takeyama at paragraphs [0230-0234] teaches species among the listed as conventional cathode electrode active material alternatives.
The substitution of species among those claimed in claims 15-21 for those expressly disclosed by Lee’185 merely requires the simple substitution of one known cathode active material for another to yield predictable results; therefore, a prima facie case of obviousness exists in accordance with MPEP 2141.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723